Case 1:20-cr-O0060-H-BU Document1 Filed 07/28/20 Pageiof3 PagelD1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

United States of America
Vv.

Case No.

1-20MJ-049 |:

Phillip Bebee

Nee ee ees ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT BY TELEPHONE

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of Ny QKth ~a0Q 0 in the county of +o wor . in the
} \
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Escape from a Federal Correctional Institution
Section 751

This criminal complaint is based on these facts:

see attached affidavit in support of complaint.

@ Continued on the attached sheet.

   

. . . jant's signature
Attested to by the Applicant in accordance with the

requirements of Fed. R. Crim. Pro. 4.1 by telephone. John Chance Ferguson, Deputy U.S. Marshal

Printed name and title

Judge's signature

 

City and state: Abilene, Texas John R. Parker, U.S. Magistrate Judge

 

Printed name and title

 
Case 1:20-cr-O0060-H-BU Document1 Filed 07/28/20 Page 2of3 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, John Chance Ferguson, affiant herein, being duly sworn, state that I am a
Deputy United States Marshal (DUSM), assigned to the Abilene Field Office and
stationed in Abilene, Texas. The information contained in this affidavit is based upon
my personal experience and information relayed to me by other law enforcement
officers involved in this investigation. Because this affidavit is submitted for the limited
purpose of establishing probable cause to believe a crime has been committed and that
the defendant committed it, I have not included each and every fact known to me in this
affidavit.

As a result of my training and experience, I am familiar with 18 U.S.C. § 751,
which makes it unlawful to escape from a federal correctional institution. There are four
elements to this offense: (1) That the defendant was in federal custody; (2) That the
defendant was in federal custody due to a lawful arrest on a felony charge or due to a
conviction for any offense; (3) That the defendant left or attempted to leave federal
custody without permission; and (4) That the defendant knew leaving would result in his
absence from federal custody.

On August 26, 2013, Phillip Bebee was convicted of Convicted Felon in
Possession of a Firearm and sentenced to 96 months imprisonment by the United States
District Court for the Western District of Texas. Based on this conviction, Bebee was
confined at the Federal Correctional Institution-Big Spring (FCI-Big Spring), Big Spring,
Texas, by direction of the Attorney General of the United States. Bebee was ordered to

report to a halfway house at Dismiss Charities in Lubbock, Texas on or about April 17,

1
Case 1:20-cr-O0060-H-BU Document1 Filed 07/28/20 Page 3o0f3 PagelD3

2020. Bebee did not report as directed and subsequently an escape flyer was issued by
the Bureau of Prisons and apprehension authority was delegated to the U.S. Marshals
Service. Bebee was arrested in Big Spring, Texas on July 28, 2020.

Based on my training, education, and experience, and the information provided to
me, I believe that Phillip Bebee violated Title 18, United State Code, Section 751, by

escaping from federal custody.

    

John Chance Ferguson
Deputy United States Marshal
United States Marshals Service

Subscribed and sworn to before me thi day o , 2020.

LOL

JOHN R. PARKER
UNITED STATES MAGISTRATE JUDGE

 
